DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 18, and the species poly(diallyldimethylammonium chloride) as the cationic polyelectrolyte P in the reply filed on 3/9/2021 is acknowledged.  The traversal is on the grounds that the Office has allegedly not provided any reasons that the species are patentably distinct, and further that the Office has allegedly not established that “the proposed alternative is, in fact, a materially different process or an example of a process practiced with a materially different product.”  
This is not persuasive.
Applicants have not addressed the positions taken in the rejection or cited to any supposed errors in the Restriction. The Restriction does, in fact, establish that the species are distinct and does, in fact, establish that (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  As specifically discussed in the Restriction mailed on 1/21/2021, the product of Group I can be used in a materially different process of using that product than the method of Group II. For example, the composition of Group I can be used as a separation material or an absorption material which does not require heat insulation. Alternatively, the method of Group II can be practiced with another materially different product than that of Group I. For example, the method of Group II can be practiced with a silica aerogel material, which is materially different than the product of Group I which requires a resin derived at least partly from polyhydroxybenzene(s) and formaldehydes. 
Thus, the Restriction does establish both that (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). Applicants have failed to address this position. 
The Restriction further establishes that a search for the product of Group I will not result in search results for the method of Group II. Group II requires the search terms “heat insulating,” “building,” “an industrial appliance,” “a land vehicle,” “a railway vehicle,” “a maritime vehicle,” “a waterway vehicle,” “an aerial vehicle,” and/or “space vehicle,” which are not required for the product of Group I. Additionally, the Groups are classified in different classes and subclasses as indicated above. 
With regards to the species election, the Restriction mailed on 1/21/2021 specifically states that the species are independent or distinct because each recited species is a distinct chemical compound with a distinct chemical structure and distinct properties and reactivities based on said chemical structure. For example, poly(ethyleneimine) is not a salt, while several other species are chloride salts.  Additionally, while both poly(vinylpyridinium chloride) and poly(vinylpyridine) contain a heterocyclic moiety off the polymer backbone, they are the only recited species containing said heterocyclic moiety, and one is a salt and the other is not. In addition, these species are not obvious variants of each other based on the current record. Additionally, the Restriction states that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for poly(trimethylammonium chloride ethylmethacrylate) will not produce search results for poly(vinylpyridine). A search for poly(allylamine hydrochloride) will not produce search results for poly(ethyleneimine). Each species requires its own unique search term which will not produce search results for the remaining species. 
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and the non-elected species of polyelectrolyte (P) are withdrawn from consideration as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/9/2021, the traversal of which is not persuasive for the reasons provided above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the non-pyrolyzed aerogel” in the second to last line in the claim. There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a non-pyrolyzed aerogel which is necessary to provide antecedent basis for “the non-pyrolyzed aerogel.” Therefore, claim 1 and all claims dependent thereon are indefinite. 
Additionally, claim 1 recites “in which the heat conductivity is substantially unchanged, even after exposure to a humid atmosphere” in lines 14-15 of the claim. The term “substantially unchanged” is a relative term which renders the claim indefinite. The term "substantially unchanged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art, given the instant specification, would not be able to determine what meets “substantially unchanged” and what does not. Therefore, this renders claim 1, and all claims dependent thereon, indefinite.
Furthermore, it is unclear what is meant by the limitation “the non-pyrolyzed aerogel in which the heat conductivity is substantially unchanged, even after exposure to a humid atmosphere.” This renders the claim indefinite, because the heat conductivity remains unchanged from what? After being exposed to what conditions? The “even after exposure to a humid atmosphere” does not indicate that the heat conductivity remains unchanged after exposure to a humid atmosphere, because of the term “even” after exposure to a humid atmosphere. Therefore, claim 1 and all claims dependent thereon are indefinite.
Claim 14 recites “and a density of between 0.04 and 0.2” in the last line of the claim. This limitation is indefinite because the claim does not recite in what units the density is measured. The instant specification also fails to clarify in what units the density is measured. Therefore, claim 14 is indefinite.
Claims 16 and 18 recite “…wherein said at least one cationic polyelectrolyte P is an organic polymer chosen from the group consisting of quaternary ammonium salts…” Quaternary ammonium salts are not necessarily organic polymers but are salts of ammonia. Because the claims recite that the polyelectrolyte P is an organic polymer, but recite a species which is not an organic polymer, specifically quaternary ammonium salts, the claims are indefinite. Additionally, claim 16 recites “Claim 11 recites “…and preferably a salt comprising units derived from a quaternary ammonium chosen from poly(diallyldimethylammonium halides).” The phrase "and preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).The same issue is present at the end of instant claim 18. Furthermore, the phrase “…and preferably a salt comprising units derived from a quaternary ammonium chosen from poly(diallyldimethylammonium halides)” renders the claim indefinite, because none of the species before “and preferably” actually is “a salt comprising units derived from a quaternary ammonium chosen from poly(diallyldimethylammonium halides).” It is therefore unclear what materials are intended to be included in the Markush group.   
Claims 16 and 18 further recite “…wherein said at least one cationic polyelectrolyte P is an organic polymer chosen from the group consisting of…poly(ethyleneimine), poly(vinylpyridine),…” Neither of poly(ethyleneimine) or poly(vinylpyridine) are cationic. Because the claim recites that the cationic polyelectrolyte P is selected from a group which recites materials which are not cationic, this renders the claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno, Colloids and Surfaces A: Physiochem. Eng. Aspects, Vol. 362, (2010) pages 28-32.
It is noted that each limitation following “and being able to be obtained by a process comprising” is a capability of the gelled, dried and non-pyrolyzed composition recited in the claims. The limitations are further a potential product-by-process, potential in that the products must merely be capable (i.e. being able to be obtained by) of being obtained by the recited process. 
Bruno teaches forming a monolithic sol-gel nanostructure of a resorcinol formaldehyde resin in the presence of a cationic polyelectrolyte such as polydiallyldimethylammonium chloride to form aerogels (abstract; experimental, page 29). Resorcinol is a polyhydroxybenzene. The amount of polydiallyldimethylammonium chloride in the experimental of Bruno, and the monolithic gel formed from the reactants, falls within the amount required by instant claim 15. The resulting gels are dried and form a material which meets the gelled, dried non-pyrolyzed composition forming an organic monolithic aerogel as recited in the instant claims. 
Each of claims 1-7 and 10-13 recite properties of the gelled, dried and non-pyrolyzed composition forming a monolithic aerogel recited in instant claim 1. Bruno teaches an identical product, i.e. a monolithic aerogel, formed using identical components, i.e. resorcinol and formaldehyde resins reacted in the presence of a cationic polyelectrolyte such as polydiallyldimethylammonium chloride to form aerogels (abstract; experimental, page 29).  The product of Bruno therefore appears to be identical to the structure of the product of instant claim 1, and will therefore necessarily have the same properties as the aerogel of the instant claims, including the heat conductivity; water uptake; a core and surface layer; and each of the properties recited in claims 1-5 and 10-13. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. The products of Bruno are also capable of being obtained by the process recited in the instant claims. 
Claim 1 contains product-by-process limitations, stating “and being able to be obtained by a process comprising…” Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Colloids and Surfaces A: Physiochem. Eng. Aspects, Vol. 362, (2010) pages 28-32 and further in view of Hogan et al. (US 2007/0238008).
Bruno teaches the gelled, dried monolithic aerogel as described in this rejection above, the rejection of which is incorporated herein by reference. Bruno does not expressly recite that the aerogel comprises at least one filler that is capable of absorbing infrared radiation, in particular a carbon black.
However, Hogan et al. teach aerogel-based materials (abstract) with examples being resorcinol formaldehyde aerogels in monolith form (see ¶54). The aerogels may further comprise opacifiers, with an expressly named example being carbon black. See ¶59. Carbon black will necessarily perform the intended function of “filler capable of absorbing infrared radiation.” This meets instant claims 8-9.
Both Hogan and Bruno relate to the field of aerogel-based materials, including those made from resorcinol-formaldehyde. It would have been obvious to one of ordinary skill in the art, at the time the instant invention was made, to use carbon black as disclosed in Hogan et al. in the aerogels of Bruno in order to opacify the aerogel which can result in higher insulating performance. See ¶59 of Hogan et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766